


Exhibit 10.11(a)
[exhibit1011av2image1.gif]


THE NEW HOME COMPANY INC.
2014 LONG-TERM INCENTIVE PLAN


RESTRICTED STOCK UNIT AWARD AGREEMENT FOR NONEMPLOYEE DIRECTORS
The New Home Company Inc., a Delaware corporation (the “Company”), hereby grants
to [________] (the “Holder”) as of [_______] (the “Grant Date”), pursuant to the
terms and conditions of The New Home Company Inc. 2014 Long-Term Incentive Plan
(the “Plan”), a restricted stock unit award (the “Award”) with respect to
[_____] shares of the Company’s Common Stock, par value $0.01 per share (“Common
Stock”), upon and subject to the restrictions, terms and conditions set forth in
the Plan and this agreement (the “Agreement”).
1.Award Subject to Acceptance of Agreement. The Award shall be null and void
unless the Holder accepts this Agreement by executing it in the space provided
below and returning such original execution copy to the Company.
2.    Rights as a Stockholder. The Holder shall not be entitled to any
privileges of ownership with respect to the shares of Common Stock subject to
the Award unless and until, and only to the extent, such shares become vested
pursuant to Section 3 hereof and the Holder becomes a stockholder of record with
respect to such shares. With respect to cash dividends declared by the Company
on shares of Common Stock between the Grant Date and the date on which the Award
is either paid out or forfeited, the number of shares subject to the Award shall
increase, as of each date on which the Company pays the corresponding cash
dividend to record owners of shares of Common Stock (the “Dividend Date”), by
(i) the product of the total number of shares subject to the Award immediately
prior to the date on which such cash dividends are declared, multiplied by the
dollar amount of the cash dividend paid per share of Common Stock by the Company
on such Dividend Date, divided by (ii) the Fair Market Value of a share of
Common Stock on such Dividend Date. Any such additional shares shall be subject
to the same vesting conditions and payment terms set forth herein as the shares
to which they relate.





--------------------------------------------------------------------------------




3.    Restriction Period and Vesting.
3.1.    Service-Based Vesting Condition. Except as otherwise provided in the
Plan, the Agreement or any other agreement between the Company and the Holder,
the Award shall vest on the earlier of the first anniversary of the Grant Date
and the date of the annual meeting of the Company’s stockholders immediately
following the Grant Date; provided the Holder remains continuously in service as
a member of the Board of Directors of the Company (the “Board”) through the
applicable vesting date. The period of time prior to the vesting shall be
referred to herein as the “Restriction Period.”
3.2.    Change in Control. In the event of a Change in Control, the Award shall
become fully vested immediately prior to such Change in Control, and the Board
(as constituted prior to such Change in Control) may, in its discretion:
(a)    require that shares of capital stock of the corporation resulting from
such Change in Control, or a parent corporation thereof, be substituted for some
or all of the shares of Common Stock subject to the Award, with an appropriate
and equitable adjustment to the Award as determined by the Board in accordance
with Section 6.2; or
(b)    require the Award to be surrendered to the Company and to be immediately
cancelled by the Company, and to provide for the Holder to receive (i) a cash
payment from the Company in an amount equal to the number of shares of Common
Stock then subject to the Award multiplied by the Fair Market Value of a share
of Common Stock on the date of the occurrence of the Change in Control, (ii)
shares of capital stock of the corporation resulting from such Change in
Control, or a parent corporation thereof, having a fair market value not less
than the amount determined under clause (i) above or (iii) a combination of the
payment of cash pursuant to clause (i) above and the issuance of shares pursuant
to clause (ii) above.
3.3.    Termination of Service. Except as otherwise determined by the Board in
its sole discretion, if the Holder’s service on the Board terminates prior to
the end of the Restriction Period, then the portion of the Award that was not
vested immediately prior to such termination of service shall be immediately
forfeited by the Holder and cancelled by the Company.
4.    Delivery of Certificates.  Subject to Section 6, as soon as practicable
(but no later than thirty (30) days) after the vesting of the Award, in whole or
in part, the Company shall deliver or cause to be delivered one or more
certificates issued in the Holder’s name (or such other name as is acceptable to
the Company and designated in writing by the Holder) representing the number of
vested shares.  The Company shall pay all original issue or transfer taxes and
all fees and expenses incident to such delivery, except as otherwise provided in
Section 6.1.  Prior to the issuance to the Holder of the shares of Common Stock
subject to the Award, the



--------------------------------------------------------------------------------




Holder shall have no direct or secured claim in any specific assets of the
Company or in such shares of Common Stock, and will have the status of a general
unsecured creditor of the Company.
5.    Transfer Restrictions and Investment Representation.
5.1.    Nontransferability of Award. The Award may not be transferred by the
Holder other than by will or the laws of descent and distribution or, to the
extent permitted by the Committee, pursuant to the designation of one or more
beneficiaries on the form prescribed by the Company, a trust or entity
established by the Holder for estate planning purposes, a charitable
organization designated by the Holder or pursuant to a qualified domestic
relations order, in each case, without consideration.  Except to the extent
permitted by the foregoing sentence, the Award may not be sold, transferred,
assigned, pledged, hypothecated, encumbered or otherwise disposed of (whether by
operation of law or otherwise) or be subject to execution, attachment or similar
process.  Upon any attempt to so sell, transfer, assign, pledge, hypothecate,
encumber or otherwise dispose of the Award, the Award and all rights hereunder
shall immediately become null and void.
5.2.    Investment Representation. The Holder hereby represents and covenants
that (a) any share of Common Stock acquired upon the vesting of the Award will
be acquired for investment and not with a view to the distribution thereof
within the meaning of the Securities Act of 1933, as amended (the “Securities
Act”), unless such acquisition has been registered under the Securities Act and
any applicable state securities laws; (b) any subsequent sale of any such shares
shall be made either pursuant to an effective registration statement under the
Securities Act and any applicable state securities laws, or pursuant to an
exemption from registration under the Securities Act and such state securities
laws; and (c) if requested by the Company, the Holder shall submit a written
statement, in form satisfactory to the Company, to the effect that such
representation (x) is true and correct as of the date of vesting of any shares
of Common Stock hereunder or (y) is true and correct as of the date of any sale
of any such share, as applicable. As a further condition precedent to the
delivery to the Holder of any shares of Common Stock subject to the Award, the
Holder shall comply with all regulations and requirements of any regulatory
authority having control of or supervision over the issuance or delivery of the
shares and, in connection therewith, shall execute any documents which the Board
shall in its sole discretion deem necessary or advisable.
6.    Additional Terms and Conditions of Award.
6.1.    Withholding Taxes. (a) To the extent required under applicable law, the
Company shall have the right to require, prior to the issuance or delivery of
any shares of Common Stock upon the vesting of the Award, payment by the Holder
of such Award of any



--------------------------------------------------------------------------------




federal, state, local or other taxes which may be required to be withheld or
paid in connection with such Award (the “Required Tax Payments”).
(b)    To the extent the Company is required to withhold Required Tax Payments,
the Holder may satisfy his or her obligation to advance the Required Tax
Payments by any of the following means: (1) a cash payment to the Company,
(2) delivery (either actual delivery or by attestation procedures established by
the Company) to the Company of previously owned whole shares of Common Stock
having an aggregate Fair Market Value, determined as of the date the obligation
to withhold or pay taxes arises in connection with the Award (the “Tax Date”),
equal to the Required Tax Payments, (3) authorizing the Company to withhold
whole shares of Common Stock which would otherwise be delivered or an amount of
cash which would otherwise be payable to the Holder having an aggregate Fair
Market Value, determined as of the Tax Date, equal to the Required Tax Payments
or (4) any combination of (1), (2) and (3). Shares of Common Stock to be
delivered or withheld may not have an aggregate Fair Market Value in excess of
the amount determined by applying the minimum statutory withholding rate. Any
fraction of a share of Common Stock which would be required to satisfy such an
obligation shall be disregarded and the remaining amount due shall be paid in
cash by the Holder.
6.2.    Adjustment. In the event of any equity restructuring (within the meaning
of Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation-Stock Compensation) that causes the per share value of shares
of Common Stock to change, such as a stock dividend, stock split, spinoff,
rights offering or recapitalization through an extraordinary dividend, the terms
of this Award, including the number and class of securities subject hereto,
shall be appropriately adjusted by the Committee. In the event of any other
change in corporate capitalization, including a merger, consolidation,
reorganization, or partial or complete liquidation of the Company, such
equitable adjustments described in the foregoing sentence may be made as
determined to be appropriate and equitable by the Committee (or, if the Company
is not the surviving corporation in any such transaction, the board of directors
of the surviving corporation) to prevent dilution or enlargement of rights of
the Holder. The decision of the Committee regarding any such adjustment shall be
final, binding and conclusive.
6.3.    Compliance with Applicable Law. The Award is subject to the condition
that if the listing, registration or qualification of the shares of Common Stock
subject to the Award upon any securities exchange or under any law, or the
consent or approval of any governmental body, or the taking of any other action
is necessary or desirable as a condition of, or in connection with, the delivery
of shares hereunder, the shares of Common Stock subject to the Award shall not
be delivered, in whole or in part, unless such listing, registration,
qualification, consent, approval or other action shall have been effected or
obtained, free of any conditions not acceptable to the Company. The Company
agrees to use reasonable efforts to effect or obtain any such listing,
registration, qualification, consent, approval or other action.



--------------------------------------------------------------------------------




6.4.    Award Subject to Clawback. The Award and any shares of Common Stock,
cash, other securities or other property delivered pursuant to the Award are
subject to forfeiture, recovery by the Company or other action pursuant to any
clawback or recoupment policy which the Company may adopt from time to time,
including without limitation any such policy which the Company may be required
to adopt under the Dodd-Frank Wall Street Reform and Consumer Protection Act and
implementing rules and regulations thereunder, or as otherwise required by law.
6.5.    Section 409A. This Agreement is intended to comply with the requirements
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
and shall be interpreted and construed consistently with such intent. The
payments to the Holder pursuant to this Agreement are also intended to be exempt
from Section 409A of the Code to the maximum extent possible as short-term
deferrals pursuant to Treasury regulation §1.409A-1(b)(4). In the event the
terms of this Agreement would subject the Holder to taxes or penalties under
Section 409A of the Code (“409A Penalties”), the Company and the Holder shall
cooperate diligently to amend the terms of this Agreement to avoid such 409A
Penalties, to the extent possible; provided that in no event shall the Company
be responsible for any 409A Penalties that arise in connection with any amounts
payable under this Agreement. To the extent any amounts under this Agreement are
payable by reference to the Holder’s termination of service, such term shall be
deemed to refer to the Holder’s “separation from service,” within the meaning of
Section 409A of the Code. Notwithstanding any other provision in this Agreement,
if the Holder is a “specified employee,” as defined in Section 409A of the Code,
as of the date of Holder’s separation from service, then to the extent any
amount payable to the Holder (i) constitutes the payment of nonqualified
deferred compensation, within the meaning of Section 409A of the Code, (ii) is
payable upon the Holder’s separation from service and (iii) under the terms of
this Agreement would be payable prior to the six-month anniversary of the
Holder’s separation from service, such payment shall be delayed until the
earlier to occur of (a) the first business day following the six-month
anniversary of the separation from service and (b) the date of the Holder’s
death.
6.6.    Award Confers No Rights to Continued Service. In no event shall the
granting of the Award or its acceptance by the Holder, or any provision of the
Agreement or the Plan, give or be deemed to give the Holder any right to
continued service on the Board or affect in any manner the right of the Company
to remove the Holder from the Board at any time.
6.7.    Decisions of Board or Committee. The Board or the Committee shall have
the right to resolve all questions which may arise in connection with the Award.
Any interpretation, determination or other action made or taken by the Board or
the Committee regarding the Plan or this Agreement shall be final, binding and
conclusive.



--------------------------------------------------------------------------------




6.8.    Successors. This Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company and any person or persons
who shall, upon the death of the Holder, acquire any rights hereunder in
accordance with this Agreement or the Plan.
6.9.    Notices. All notices, requests or other communications provided for in
this Agreement shall be made, if to the Company, to The New Home Company Inc.,
Attn: Fabienne Smolinski, 85 Enterprise, Suite 450, Aliso Viejo, California
92656, and if to the Holder, to the last known mailing address of the Holder
contained in the records of the Company. All notices, requests or other
communications provided for in this Agreement shall be made in writing either
(a) by personal delivery, (b) by facsimile or electronic mail with confirmation
of receipt, (c) by mailing in the United States mails or (d) by express courier
service. The notice, request or other communication shall be deemed to be
received upon personal delivery, upon confirmation of receipt of facsimile or
electronic mail transmission or upon receipt by the party entitled thereto if by
United States mail or express courier service; provided, however, that if a
notice, request or other communication sent to the Company is not received
during regular business hours, it shall be deemed to be received on the next
succeeding business day of the Company.
6.10.    Governing Law. This Agreement, the Award and all determinations made
and actions taken pursuant hereto and thereto, to the extent not governed by the
laws of the United States, shall be governed by the laws of the State of
Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.
6.11.    Agreement Subject to the Plan. This Agreement is subject to the
provisions of the Plan, including Section 5.8 relating to a Change in Control,
and shall be interpreted in accordance therewith. The Holder hereby acknowledges
receipt of a copy of the Plan.
6.12.    Entire Agreement. The Plan is incorporated herein by reference.
Capitalized terms not defined herein shall have the meanings specified in the
Plan. This Agreement and the Plan constitute the entire agreement of the parties
with respect to the subject matter hereof and supersede in their entirety all
prior undertakings and agreements of the Company and the Holder with respect to
the subject matter hereof, and may not be modified adversely to the Holder’s
interest except by means of a writing signed by the Company and the Holder.
6.13.    Partial Invalidity. The invalidity or unenforceability of any
particular provision of this Agreement shall not affect the other provisions
hereof and this Agreement shall be construed in all respects as if such invalid
or unenforceable provision was omitted.
6.14.    Amendment and Waiver. The provisions of this Agreement may be amended
or waived only by the written agreement of the Company and the Holder, and no
course



--------------------------------------------------------------------------------




of conduct or failure or delay in enforcing the provisions of this Agreement
shall affect the validity, binding effect or enforceability of this Agreement.
6.15.    Counterparts. This Agreement may be executed in two counterparts each
of which shall be deemed an original and both of which together shall constitute
one and the same instrument.
THE NEW HOME COMPANY INC.
 
 
 
 
By:
 
 
H. Lawrence Webb, CEO



    




Accepted this ___ day of _____________, 20___






_________________________________________
    

